UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA
                                                                                                    FILED
                                                                                                      MAY 3 1 20n
                                                                                                Clerk, U.S. District & Bankruptcy
        Mary A. Price,                                 )                                       Courts for the District of Columbia
                                                       )
                Plaintiff,                             )
                                                       )
                v.                                     )       Civil Action No.            11 1002
                                                       )
        Federal Bureau of Investigation,               )
                                                       )
                Defendant.                             )




                                           MEMORANDUM OPINION

               This matter is before the Court on its initial review of the pro se complaint and

        application to proceed in forma pauperis ("IFP"). The Court will grant the IFP application and

        dismiss the case. Pursuant to 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint

        upon a determination that it, among other grounds, is frivolous. 28 U.S.c. § 1915(e)(2)(B)(i).

                Plaintiff, a resident of Baton Rouge, Louisiana, sues the FBI for negligence. Plaintiff

        alleges that she "lost prematurely a sibling kidney transplant in Florida" and "almost died."

        Compl. at 1. She faults the FBI for, among other alleged misdeeds, having "failed to inform her

        that she had abnormal blood and urine tests indicating a possible organ rejection." Compl. at 1.

        Most of the allegations concern plaintiff's medical care and have nothing to do with the FBI.

        Those allegations that implicate the FBI are predicated on plaintiff's mistaken belief that the FBI

        breached some sort of duty owed her.

               A complaint may be dismissed under 28 U.S.c. § 1915(e)(2) as frivolous when it

        describes fantastic or delusional scenarios, contains "fanciful factual allegation[s]," Neitzke v.

        Williams, 490 U.S. 319, 325 (1989), or lacks "an arguable basis in law and fact." Brandon v.

    I
(
    "
District of Columbia Ed. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). This complaint qualifies

for such treatment. A separate Order of dismissal accompanies this Memorandum Opinion.




              r
                                              v[~               s: )j~
                                            United States District Judge
Date: May   ~~    ,2011




                                               2